Citation Nr: 0408606	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable disability evaluation for 
interstitial fibrosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's interstitial fibrosis is manifested by Forced 
Vital Capacity values of greater than 80 percent and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method of greater than 80 percent since 
November 19, 1996.


CONCLUSION OF LAW

The criteria for a compensable evaluation for interstitial 
fibrosis since November 19, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6825 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's original claim for entitlement to service 
connection for a lung disorder was received on November 19, 
1996.  The claim was originally denied in April 1997.  The 
veteran then amended his claim to include interstitial 
fibrosis and chronic obstructive pulmonary disease (COPD) in 
May 1997.  The amended claim was denied in December 1997.

The veteran appealed the denial of service connection for 
interstitial fibrosis.  The Board granted service connection 
for this issue by way of a decision dated in January 2000.  
The RO implemented the Board's decision in February 2000.  
The veteran was granted service connection for interstitial 
fibrosis and assigned a noncompensable disability evaluation.  
The effective date for service connection and the 
noncompensable evaluation was established as November 19, 
1996, the date the original claim for service connection was 
received.  The veteran has perfected an appeal of the 
noncompensable disability evaluation.

The veteran submitted a letter from his private physician, K. 
Patel, M.D., of the Galesburg Clinic, dated in October 1996.  
The letter was a referral for the veteran to undergo further 
pulmonary studies.  Dr. Patel noted that the veteran 
presented for evaluation of a chronic cough in September 
1996.  He had been seen on and off for the cough for three to 
four years.  A computed tomogram scan (CT scan) of the neck 
and chest were within normal limits.  A fiber optic 
bronchoscopy was done.  The biopsies revealed evidence of 
interstitial fibrosis with chronic inflammation.  Dr. Patel 
noted that complete pulmonary function testing was done which 
revealed normal airflows, normal lung volumes, and normal 
diffusion capacity which, he said, went against restrictive 
lung disease.

Also submitted at the same time was an evaluation report from 
the University of Iowa dated in November 1996.  The report 
noted that the veteran was seen on November 12, 1996, with 
the following diagnoses:  mild pulmonary fibrosis, probably 
inactive, and mild COPD.  The report noted that the veteran 
gave a history of having a cough for 10 years that had 
worsened significantly in the last three years.  The examiner 
opined that the veteran's mild pulmonary fibrosis was felt to 
be inactive and no open lung biopsy was necessary.  It was 
recommended that the veteran be followed up in a year with a 
repeat chest x-ray and pulmonary function tests (PFTs).

The veteran submitted records from Dr. Patel for the period 
from November 1994 to April 1997.  The records contained the 
results of the veteran's bronchoscopy in October 1996.  The 
remainder the records provided no further information 
regarding the extent of the veteran's interstitial fibrosis.

The veteran submitted records from St. Mary Medical Center 
for the period from June 1995 to April 1997.  The veteran was 
evaluated for complaints of a hacking cough.  He underwent 
pulmonary function testing in April 1997.  The veteran was 
noted to have a best value of Forced Vital Capacity (FVC) of 
94 percent of predicted value.  He was also noted to have a 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) 
value of 98 percent.  The results were interpreted by 
Dr. Patel as a grossly unremarkable PFT.

Also associated with the claims file is a letter from Dr. 
Patel to the Mayo Clinic dated in August 1997.  The letter 
was a referral for the veteran to undergo further evaluation 
of his chronic cough.  The results of the bronchoscopy and 
PFT were noted.  

The veteran was afforded a VA respiratory examination in 
August 1997.  The veteran's main complaint was of a tickling 
cough.  He denied shortness of breath or orthopnea.  Although 
the test results themselves were not associated with the 
claims file, the examiner remarked that a PFT was within 
normal limits.  The diagnosis was interstitial fibrosis.

The veteran submitted biopsy results from the Mayo Clinic in 
December 1997.  The biopsy was of lung tissue from the right 
middle lobe.  The biopsy report noted chronic bronchiolitis 
with non-necrotizing granulomatous inflammation.  The veteran 
also submitted a letter from Dr. Patel dated in March 1998.  
Dr. Patel noted the results of the Mayo Clinic biopsy.  His 
letter was directed to the issue of whether the current 
biopsy findings and the veteran's overall lung disorder were 
due to exposure to pollutants in service.

Evidence of record shows that the veteran underwent open-
heart surgery in December 1997 for aortic valve replacement.

The veteran testified at a hearing at the RO in May 1998.  
The issue at the time involved service connection for a lung 
disorder as well as service connection for a heart disorder.  
Much of the veteran's testimony related to his duties in 
service and exposure to various solvents and chemicals.  The 
veteran testified that he was worried his lung condition 
could possibly result in cancer 20 to 30 years in the future.  
He noted that it took sophisticated technological studies to 
determine that he had the condition.  He said that Dr. Patel 
explained that there was probably no problem now, but that 
there could be in the future.

The veteran was afforded a VA respiratory examination in 
February 1999.  The veteran's history of evaluation for his 
cough and subsequent diagnosis of interstitial fibrosis were 
noted.  The examiner also noted the veteran's aortic valve 
replacement surgery in 1997.  The veteran said that he did 
well at rest but would get short of breath with increased 
activity or exercise.  The examiner noted no shortness of 
breath at rest and that the veteran was able to walk across 
the room without any shortness of breath.  There was no 
evidence of cyanosis in the extremities or clubbing.  A chest 
x-ray was interpreted as normal.  The examiner also noted 
that a PFT was obtained and showed an FVC value of 90 percent 
in lung volumes to be within normal limits.  The examiner 
noted that the veteran was asymptomatic.  

The veteran was afforded several other VA examinations in 
February 1999 for unrelated conditions.  The examination 
reports provided no pertinent evidence regarding the issue on 
appeal.

The veteran and his spouse testified at a videoconference 
hearing in August 1999.  The hearing addressed several issues 
and, in regard to the lung disorder, the evidence pertained 
primarily to establishing service connection.  The veteran 
gave detailed testimony regarding the various pollutants and 
chemicals that he was exposed to during service.  He related 
how he developed a cough and that subsequent evaluation led 
to the diagnosis of interstitial fibrosis.  He said that his 
problem kept getting worse and he was sent to the Mayo Clinic 
where he was diagnosed with an aortic valve problem and had 
to have the valve replaced.  He said his cough had slowed 
down some but had returned.  He said he had to take 
medication every day to keep fluid out of his lungs so that 
he would not cough.  He noted that he had been employed at a 
junior high school since retiring from service, approximately 
13 years.  He said he had three more years before he could 
retire.  The veteran said that he did not receive treatment 
from the VA or military and received his treatment from his 
local doctor.

As noted above the veteran was granted service connection for 
interstitial fibrosis by way of the Board decision dated in 
January 2000.  The RO implemented the Board's decision in 
February 2000 by establishing service connection and 
assigning a noncompensable disability rating from November 
19, 1996.  The veteran was provided notice of the rating 
action in March 2000.

The veteran submitted a statement in February 2000 wherein he 
detailed the status of his medical care and listed the 
several providers.  He did not indicate any current treatment 
for his interstitial fibrosis.

Additional records from Dr. Patel were received in March 
2000.  The records cover a period from November 1994 to March 
2000.  The records show that the veteran was hospitalized in 
December 1997 with complaints of disorientation and loss of 
recent memory.  It was noted that the veteran had earlier 
undergone aortic valve replacement surgery.  The veteran was 
not noted to have any symptoms of any type of lung disorder 
or difficulty.  In an entry dated in August 1998, it was 
reported that the veteran had no complaints related to his 
heart and lungs and was able to take on all the activity that 
he wanted.  The veteran was noted to complain of a cough, 
particularly before he would be due for his next Lasix dose.  
He denied any orthopnea, proximal nocturnal dyspnea or chest 
pain.  The impression was mild fluid congestion/congestive 
heart failure and hypertension.  An additional entry also 
reported an impression of mild congestive heart failure; 
however, there was never any entry that related this 
development to the veteran's service-connected interstitial 
fibrosis.

Records from the Mayo Clinic for the period from April 1997 
to April 1999 were associated with the claims file in 
December 2000.  The records primarily related to evaluation 
and treatment of the veteran's aortic valve dysfunction.

Associated with the claims file are VA treatment records for 
the period from June 2000 to April 2001.  The veteran's 
diagnosis of interstitial fibrosis was noted; however, there 
were no complaints or treatments related to the disorder 
noted in the records.

Additional records from Dr. Patel were obtained in May 2001.  
The records cover the period from May 2000 to March 2001.  In 
an entry dated in May 2000, Dr. Patel said that the veteran 
reported that he was doing well on all fronts and related no 
problems.  It was also noted that the veteran planned to 
retire in two years.  The veteran continued to be followed 
for treatment of his hypertension, congestive heart failure, 
and aortic valve replacement.

The veteran was afforded a VA cardiology examination in 
February 2002.  There were no findings pertinent to the issue 
on appeal and the chest x-ray was interpreted as an 
unremarkable.

The RO wrote to the veteran in April 2002 and informed him of 
VA's duty to provide notice and assistance in the development 
of his claim for a higher evaluation for service-connected 
interstitial fibrosis.  He was informed of what evidence was 
necessary to substantiate his claim for a higher rating.  He 
was also informed what evidence/information he needed to 
submit as well as what VA would do to help him in developing 
his claim.  He was further informed that he was scheduled for 
a VA examination in order to assess the current 
symptomatology associated with his disability.

The veteran was afforded a VA respiratory examination in May 
2002.  The veteran reported that his primary symptom was a 
chronic cough.  The examiner reported that the veteran's 
lungs were clear to auscultation.  The diagnosis of 
interstitial fibrosis was provided.

The RO again wrote to the veteran in June 2002.  The letter 
was much the same as the April 2002 letter and informed the 
veteran of what he needed to do to substantiate his claim for 
a higher rating.  This included what he needed to submit and 
what the RO would do on his behalf.  He was further informed 
that he would be scheduled for a VA examination.

The veteran submitted a statement in June 2002.  He again 
expressed his disagreement with the disability rating for his 
service-connected interstitial fibrosis.  He said that he was 
unable to do the breathing test required at his VA 
examination in May 2002 and passed out.  He was evaluated in 
the emergency room.  The veteran said that he was on 40 
milligrams of Furosemide daily to remove fluid from his lungs 
that he said was due to his interstitial fibrosis.

The RO wrote to the veteran in August 2002 and informed him 
that additional medical records had been requested from Dr. 
Patel.  The requested records were received in September 
2002.  They related to a period of treatment for the veteran 
from September 2001 to August 2002.  An entry dated in March 
2002 shows that the veteran was stable on all fronts.  He was 
also noted to be retired.  Dr. Patel noted, in an entry dated 
June 10, 2002, the veteran's report of passing out at the VA 
facility while performing a PFT.  He noted that the veteran 
said that the VA doctors told him his lungs were 
deteriorating.  The veteran's interstitial fibrosis was not 
listed as an impression/assessment at that time.

Associated with the claims file are VA treatment records for 
the period from February 2002 to October 2002.  An entry 
dated May 22, 2002, shows that the veteran was seen because 
he had passed out for five seconds during a PFT.  On physical 
examination he had no chest pain, palpitations, or shortness 
of breath.  The assessment was a five-second episode of 
syncope likely secondary to decreased venous return from deep 
breathing.

Additional VA treatment records for the period from October 
2002 to January 2003 were associated with the claims file.  
The records reflect routine treatment provided to the veteran 
and do not show any treatment provided for his interstitial 
fibrosis.  Further there were no complaints related to the 
disorder noted in the records.

The veteran submitted the results of a PFT administered by 
Dr. Patel in February 2003.  The PFT results showed a post 
bronchodilator FVC value of 85 percent.  There was also a 
DLCO value of 104 percent.  Dr. Patel reported that the 
veteran's total lung capacity was slightly reduced as was his 
functional residual capacity and the residual volume.  He 
said the diffusion capacity was within normal limits.  He 
added that, when compared to prior pulmonary function tests 
in 1997, there was no evidence of reversible airway disease 
compared to before.  His impression was mild obstructive lung 
defect with good bronchodilator response.  He added that 
underlying COPD/asthma needed to be considered as an 
etiology.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  The veteran's claim for a higher evaluation 
for interstitial fibrosis is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected interstitial fibrosis has 
been rated under Diagnostic Code 6825.  38 C.F.R. § 4.97 
(2003).  Under Diagnostic Code 6825 a 10 percent rating is 
warranted where the Forced Vital Capacity (FVC) is 75- to 80-
percent of the predicted value, or; the Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is 66- to 80-percent of the predicted value.  

The evidence of record does not show that the veteran meets 
the required criteria for a compensable rating for his 
service-connected interstitial fibrosis.  Specifically, the 
several PFTs of record do not show that the veteran's tested 
values for FVC and DLCO SB meet the criteria.  The veteran 
submitted a statement in April 2003 arguing that his April 
2003 PFT did provide evidence of an FVC value of 67 percent 
of the predicted value.  However, this was a pre-
bronchodilator measure.  As noted above, the post-
bronchodilator value was 85 percent of the predicted value, a 
value that does not meet the necessary criteria for a 10 
percent evaluation.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996) 
(The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.)

The clinical evidence of record has not reported the 
veteran's interstitial fibrosis to be symptomatic.  This 
dates back to the October 1996 findings from Dr. Patel 
through the most current medical evidence of record.  Dr. 
Patel noted that the veteran's disorder was asymptomatic in 
October 1996 and that the PFT was within normal limits at 
that time.  The records from the Mayo Clinic and VA treatment 
records do not show any increase in symptomatology that is 
attributable to the veteran's service-connected interstitial 
fibrosis.

The veteran has developed several heart-related disorders to 
include congestive heart failure during the pendency of this 
claim.  One of the symptoms associated with the several 
heart-related disorders is fluid in the lungs.  The veteran 
has said that this is from his service-connected interstitial 
fibrosis.  However, there is no evidence of record to show 
any such relationship.  A reading of the clinical records 
reveals that the fluid is directly related to the veteran's 
heart disorders.  

The veteran has also cited to his syncopal episode during his 
May 2002 VA examination as an example of how his service-
connected disability had worsened.  The contemporaneous VA 
emergent care clinical records show that the veteran's 
syncope was related to his heart disorders and not to his 
service-connected lung disorder.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms that he believes are 
associated with his service-connected interstitial fibrosis.  
However, as a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no objective evidence of record to 
support the veteran's contentions.  The evidence of record 
also does not demonstrate that the veteran's symptomatology 
satisfies the criteria for a 10 percent evaluation at any 
time after November 19, 1996.  Nor does the record suggest 
that the veteran has experienced cor pulmonale, or pulmonary 
hypertension, or has required oxygen therapy as a result of 
the service-connected disability.  Accordingly, his claim 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's interstitial fibrosis at any 
time after November 19, 1996.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629. 

The veteran submitted his original claim for service 
connection in November 1996.  He was granted service 
connection by way of the January 2000 Board decision.  The RO 
implemented that decision in February 2000 and assigned a 
noncompensable evaluation.  The veteran submitted an 
immediate disagreement with the noncompensable evaluation.  
Consequently, the RO issued a statement of the case.  
Compliance with the specific notice requirements of the VCAA 
was therefore not required, see VAOPGCPREC 8-2003, but as 
noted in the discussion above, the RO informed the veteran of 
what was required to substantiate his request for a higher 
initial rating.

The RO conducted development to supplement the considerable 
evidence already of record in 2000.  Additional medical 
records were obtained and associated with the claims file and 
VA examinations were provided.

The RO also wrote to the veteran in April 2002 and provided a 
detailed explanation of VA's duty to provide assistance.  The 
veteran was informed as to what he should do to substantiate 
his claim.  He was also informed what VA would do in 
developing his claim.  The veteran was further advised that 
he would be scheduled for a VA examination, which was 
scheduled for May 2002.

The RO sent the veteran a second letter that provided much 
the same information and advice in June 2002.  

The RO also wrote to the veteran several times during the 
pendency of his appeal and informed him of actions taken on 
his claim, primarily the requesting of medical evidence 
identified by the veteran.

The veteran was issued a statement of the case (SOC) in 
November 2002 that provided the pertinent provisions of law 
and regulation.  The SOC detailed the evidence of record and 
addressed the reasons and bases for the continued denial of 
the veteran's claim.  The veteran was issued supplemental 
statements of the case (SSOCs) in March 2003 and May 2003 
that provided an analysis of the additional evidence added to 
the record and provided reasons and bases for the continued 
denial of the veteran's claim.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
obtained VA and private medical records in developing the 
veteran's claim.  The veteran has submitted a number of 
private records in support of his claim.  He was afforded 
several VA examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

A compensable evaluation for interstitial fibrosis from 
November 19, 1996, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



